Citation Nr: 1329434	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  13-02 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from October 1950 to 
August 1954.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2012 decision by a 
Department of Veterans Affairs (VA) Pension Management 
Center at the Regional Office (RO) in Milwaukee, Wisconsin.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2012 rating decision, the Veteran was found to 
be eligible for nonservice-connected pension benefits with 
aid and attendance allowance from October 25, 2011.  
However, the Pension Management Center further found that 
the Veteran's income effective October 25, 2011 exceeded the 
maximum annual pension limit.  The Pension Management Center 
indicated that the Veteran's annual income for 2011 
(including his spouse's income for the time period) was 
$36,429.00.  The income limit for a veteran with one 
dependent for the time period of October 27, 2011 to October 
31, 2012 is $23,396.00, the maximum annual pension rate.     

Improved nonservice-connected pension is a benefit payable 
by VA to a Veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability not 
the result of the Veteran's willful misconduct.  38 U.S.C.A. 
§ 1521(a).  Section 1521 further provides for an increased 
rate of pension, in the form of a special monthly pension, 
when an otherwise eligible veteran is in need of regular aid 
and attendance or has a disability rated as permanent and 
total and (1) has an additional disability or disabilities 
ratable at 60 percent, or (2) is permanently housebound.  38 
U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3. 351(b), 
(c), (d).  A veteran will be considered in need of regular 
aid and attendance if he or she: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, 
in both eyes, or concentric contraction of the visual field 
to 5 degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

Basic entitlement to pension exists if, among other 
criteria, the Veteran's income is not in excess of the 
specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 
1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  
Exclusions from countable income include unreimbursed 
medical expenses to the extent that they are in excess of 
five percent of the applicable MAPR.  38 C.F.R. § 3.272(g).  
Medical expenses are generally deductible from countable 
income for nursing home fees.  M21-1MR, Part V, Subpart iii, 
Chapter 1, Section G, Topic 43(b).  For the purposes of the 
medical expense deduction, a nursing home is any facility 
that provides extended term inpatient medical care, and a 
licensed health professional is an individual licensed to 
furnish health services by the state in which the services 
are provided.  M21-1MR, Part V, Subpart iii, Chapter 1, 
Section G, Topic 43(a), (c).  

If a Veteran has been rated in need of aid and attendance or 
housebound benefits by VA, all fees paid to an in-home 
attendant as long as the attendant provides some medical or 
nursing services for the disabled person are generally 
deductible from countable income.  The services do not have 
to be furnished by a licensed health professional.  M21-1MR, 
Part V, Subpart iii, Chapter 1, Section G, Topic 43(d).  
Examples of nursing services are assisting an individual 
with bathing, dressing, feeding him/herself, and other 
activities of daily living.  All reasonable fees paid to the 
in-home attendant for personal care of the disabled person 
and maintenance of the disabled person's immediate 
environment may be allowed.  This includes such services as 
cooking and housecleaning for the disabled person.  It is 
not necessary to distinguish between medical and nonmedical 
services.  However, services, which are beyond the scope of 
personal care of the disabled person and maintenance of the 
disabled person's immediate environment, may not be allowed.  
M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 
43(d).  

If a Veteran has been rated in need of aid and attendance or 
housebound benefits by VA or certified by a physician as 
needing the care provided by the facility, then all 
reasonable fees paid to an adult day care, rest home, group 
home, or other facility that does not qualify as a nursing 
home, may be deducted as medical expenses as long as the 
facility provides some medical or nursing services for the 
disabled person.  The services do not have to be furnished 
by a licensed health professional.  M21-1MR, Part V, Subpart 
iii, Chapter 1, Section G, Topic 43(m).  

The Veteran's appeal arises from the determination that his 
income exceeds the MAPR.  In this regard, the Veteran 
contends that the costs associated with his care provided at 
the Jefferson Retirement Home should be deducted from the 
income calculated by VA for pension purposes, and that 
should such costs be excluded from income, his income would 
not exceed the MAPR.  The Pension Management Center found 
that the costs associated with the care provided by the 
Jefferson Retirement home could not be excluded from income 
because the facility did not meet VA's definition of a 
nursing home and did not provide nursing services to the 
Veteran.   

The Veteran does not dispute the conclusion that the 
Jefferson Retirement home is not a nursing home as defined 
by VA.  Instead, he asserts that the expenses in question 
incurred at this facility are excludable under provisions 
specifically applicable to Veterans entitled to pension on 
the basis of the need for aid and attendance codified at 
M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 
43(d) or (m).  Under these provisions, all reasonable fees 
paid to an "adult day care center, rest home, group home, or 
a similar facility that does not qualify as a nursing home" 
may be deducted as medical expenses as long as the facility 
provides some medical or nursing services for the disabled 
person.  This provision stipulates that these services do 
not have to be furnished by a licensed health professional.  
M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 
43(a). 

Review of the record shows that the Veteran was found to be 
in need of aid and attendance in April 2012 based upon 
medical evidence which showed that he had mild cognitive 
impairment and he could not prepare meals for himself any 
longer  or travel alone due to this cognitive impairment.  
An October 2011 Medical Statement for Aid and Attendance 
indicates that the examining physician determined that the 
Veteran had mild cognitive impairment, depression, and 
impaired hearing.  The examining physician found that the 
Veteran could feed himself but he could not prepare meals 
due to memory loss and he would be unsafe using a stove or 
oven.  The examining physician also stated that the Veteran 
could travel but not without a companion due to his 
cognitive impairment.  In a July 2012 statement, the Veteran 
asserts that he pays an attendant to administer medication, 
provide for his personal needs, cook his meals, and clean 
his home.  The Veteran asserts that the Jefferson Retirement 
home provides for his activities of daily living by 
providing 24 hour supervision, housekeeping, three meals a 
day, emergency pull cords, and locked doors.  The Veteran 
and his representative argue that due to the Veteran's 
cognitive impairment, he requires assistance with eating and 
medication management and supervision to protect him from 
the hazards of daily living.  They assert that this 
constitutes custodial care and therefore the payments for 
care at the Jefferson Retirement home should be deducted 
from the Veteran's income as a medical or nursing services 
expense.  

Review of the record shows that the Veteran provided a 
statement from the Jefferson Retirement home which sets 
forth the total monthly fee and lists the services provided 
by the Jefferson Retirement Home.  The Board finds that the 
Veteran should be given an opportunity to provide an 
itemized statement from the Jefferson Retirement home which 
sets forth the monthly fee or amount for each of the 
services provided to assist the Veteran with his inability 
to care for his basic needs to include the monthly expenses 
for meal preparation and meals, supervision when he leaves 
the premises, housecleaning, and medication management.  

If the Veteran submits an itemized list of expenses from the 
Jefferson Retirement Home, the Pension Management Center 
should consider whether the costs of the expenses for meals 
and meal preparation, supervision outside of the home, house 
cleaning, and medication management, and expenses for any 
additional nursing services may be deducted under the 
provisions of M21-1MR, Part V, Subpart iii, Chapter 1, 
Section G, Topic 43(d) or (m).  If it is determined that 
some or all of the expenses in question are deductible under 
these provisions, the Pension Management Center should 
recalculate the Veteran's income based on such deductions to 
determine if his income exceeds the MAPR.

Review of the record further shows that the Veteran 
initially filed the claim for nonservice-connected pension 
benefits on October 25, 2011.  His spouse passed away on 
November 4, 2011.  The Board finds that the Pension 
Management Center should recalculate the Veteran's income to 
determine if his income exceeds the MAPR for a veteran with 
no dependents for the time period in question.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Request the Veteran to provide an 
itemized statement from the Jefferson 
Retirement home which sets forth the 
monthly amount for each of the services 
provided to assist the Veteran with his 
inability to care for his basic needs to 
include the monthly expenses for meal 
preparation and meals, supervision when he 
leaves the premises, house cleaning, and 
medication management.

2.  Make a determination as to whether the 
costs of the expenses for meals and meal 
preparation, supervision outside of the 
home, house cleaning, and medication 
management, and expenses for any 
additional nursing services may be 
deducted under the provisions of M21-1MR, 
Part V, Subpart iii, Chapter 1, Section G, 
Topic 43(d) or (m) and recalculate the 
Veteran's income based on such deductions 
to determine if his income exceeds the 
MAPR.

3.  Recalculate the Veteran's income to 
determine if his income exceeds the MAPR 
for a veteran with no dependents from 
December 1, 2011. 

4.  If the claim remains denied, the 
Veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

